(Por la Corte, a propuesta del
Juez Presidente Sr. Del Turo.)
Por CUANTO, Telmo Alvarez demandó en desahucio a José Morales e Isabel Ibáñez y trabada la contienda fué el pleito a juicio decidiéndolo la Corte de Distrito en contra del demandante por me-dio de una opinión y sentencia que copiada a la letra dice así:
“ Ds la evidencia practicada en el juicio no resultó probado el hecho principal de la demanda, o sea, que los demandados contra la voluntad del demandante y sin su consentimiento, utilizaran una parcela de la finca que se describe en la demanda con una casa de madera enclavada en dicho terreno. Por el contrario aparece que cuando el demandante adquirió la finca ya hacía muchos años que la demandada poseía y vivía en una casa en un pequeño solar perteneciente a la referida finca, y que al comprar el demandante asintió a que continuara hasta la fecha de la demanda en el mismo estado, respetando su posesión.
“Hay prueba presentada por la demandada de que ella adquirió de Manuel Colón hace cerca de 30 años y aún de la misma prueba del demandante se des-prende que Isabel Ibáñez viene siendo considerada como dueña, por lo menos de la casa, desde hace muchos años, y a falta de evidencia más precisa, hay que eoneluir en un caso de desahucio, que ella tiene algún derecho de usufructo. .
“Puede ser que en una- acción de accesión on que el demandante justificara la propiedad absoluta del terreno en que enclava la casa, se pudiera obligar por sentencia a la demandada Isabel Ibáñez a vender la casa o comprar el terreno donde enclava, pero en la forma como se ha producido la prueba, estamos con-vencidos de que éste no es un caso propio de desahucio. Y que esto es así, lo comprueba aún más el que la parte demandante entabló en la .Corte Municipal de Manatí una demanda contra los mismos demandados, y por el mismo abogado, sobre reivindicación de la parcela que ahora es objeto de la demanda de desahu-cio, y que desistió de dicho pleito un día antes de presentar la demanda de desa-hucio en esta corte.
“Por las expuestas razones, se declara sin lugar el desahucio, sin especial condena de costas.” • •
Por Cuanto, apelada la sentencia para ante este Tribunal ambas partes radicaron sus alegatos celebrándose la vista del recurso el veinte y dos de abril último con la sola asistencia de la parte apelante por su abogado; y
Por Cuanto, examinados las alegaciones, la evidencia y los ale-gatos e informe del apelante éste no nos ha convencido de que la Corte errara al resolver como- resolvió que la cuestión suscitada no es *971propia para decidirse dentro del pleito sumario de desahucio si que requiere para su exposición, dilucidación y decisión las amplias opor-tunidades del juicio ordinario:
PoR TANTO, se declara no haber lugar al recurso y se confirma la sentencia apelada que dictó la Corte de Distrito de Arecibo el 21 de julio de 1937.
El Juez Asociado Sj. Wolf disintió.
El Juez Asociado Sr. De Jesús no intervino.